ON PETITION FOR REHEARING.
PER CURIAM.
A rehearing in this case has been requested upon the ground that it appears upon the record in the court from which said appeal is taken that the judgment of said court was duly entered prior to the time of perfecting the appeal.
At the argument on motion to dismiss the appeal, and also in their brief on file, counsel for appellant conceded that the judgment was not entered until after the appeal was perfected, and that thereafter the clerk attempted to enter the judgment nunc pro tunc.
The petition for rehearing will be denied.